Case: 15-13832    Date Filed: 05/10/2016   Page: 1 of 4


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 15-13832
                             Non-Argument Calendar
                           ________________________

                  D.C. Docket No. 4:15-cr-00064-WTM-GRS-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

DAVID NOLAN EVANS,

                                                              Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________

                                  (May 10, 2016)

Before TJOFLAT, WILLIAM PRYOR and JILL PRYOR, Circuit Judges.

PER CURIAM:

      David Nolan Evans appeals his sentence of 64 months of imprisonment

imposed following his plea of guilty to using a telephone or other instrumentality
              Case: 15-13832     Date Filed: 05/10/2016    Page: 2 of 4


of interstate commerce to willfully threaten to kill or injure any individual or to

damage a building by means of fire or an explosive. 18 U.S.C. § 844(e). Evans

challenges the three-level enhancement of his sentence for targeting a government

officer or employee. United States Sentencing Guidelines Manual § 3A1.2 (Nov.

2014). We affirm.

      As a condition of his state sentence of probation, Evans was required to

complete drug treatment at the Savannah Day Reporting Center. The Center is an

outpatient substance abuse treatment facility operated primarily by probation

officers employed by the Georgia Department of Corrections. The Center is housed

in the Southern Oaks Professional Building.

      On December 1, 2014, Evans called 911 and reported having “valuable

information that the Southern Oaks Professional Building is going to be attacked

between the days of 1 and 14, I don’t know what day, but this is very certain.” On

December 22, 2014, Evans called 911 and stated, “Everybody at the Savannah Day

Reporting Center will be killed today. If you think New York was bad, wait until

you see this.” Evans visited the Center on January 12, 2015, and left an object in

the men’s restroom that appeared to be an improvised-explosive device, but the

object did not contain any explosives. Attached to the device was a letter stating,

“Go boom pigs, shut this place down until after black history month or next one

will be real, count on it niggers . . . Grand Dragon.” Later, Evans admitted to


                                           2
              Case: 15-13832     Date Filed: 05/10/2016   Page: 3 of 4


making the first call and planting the fake explosive device to avoid taking a

urinalysis, which would have revealed that he had violated a term of his probation

by using cocaine.

      The district court did not clearly err by enhancing Evans’s sentence for

targeting a government officer or employee. A defendant is subject to a three-level

increase in his base offense level if his “victim was a government officer or

employee . . . and the offense of conviction was ‘motivated by such status.’” Id.

§ 3A1.2(a). The district court was entitled to find that Evans’s victims—whom he

described as being “Everybody at the Savannah Day Reporting Center” and the

“pigs . . . [in] this place”—were the probation officers and other government

employees who were responsible for administering and reporting the results of the

drug tests that Evans sought to avoid. See United States v. Bailey, 961 F.2d 180,

182 (11th Cir. 1992); see also United States v. Bennett, 368 F.3d 1343, 1358 (11th

Cir. 2004) (concluding that offense motivated by status of government officer

when he and other officers announced their presence before executing warrant),

cert. granted, vacated, and remanded on other ground, 543 U.S. 1110 (2005),

opinion reinstated, 131 F. App’x 657 (11th Cir. 2005). Evans failed to object to,

and is deemed to have admitted, the facts in his presentence investigation report

that his victims included the employees of the Center, see United States v. Wade,

458 F.3d 1273, 1277 (11th Cir. 2006), and he conceded at sentencing “that the


                                          3
              Case: 15-13832     Date Filed: 05/10/2016   Page: 4 of 4


individuals inside the Savannah Day Reporting Center . . . would be technical

victims.” Because Evans issued the threats to prevent everyone in the Center from

performing their roles in the probation program, the district court reasonably

determined that his conduct was motivated by the officers’ and employees’

positions. See U.S.S.G. § 3A1.2 cmt. n.3.

      We AFFIRM Evans’s sentence.




                                          4